DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 2016/0329857) in view of Le Pivert (US 2010/0185337).
Regarding claim 1: A method (Abstract) comprising: a plurality of photovoltaic power inverters of a photovoltaic system (¶3).
Du teaches the method and elements of claim 1 but does not explicitly teach:

Le Pivert teaches:
collecting a plurality of respective average power productions over a period of time from individual ones (Figure 1; ¶32); generating a plurality of neural networks based at least in part on the plurality of respective average power productions over the period of time for the individual ones of the plurality of photovoltaic power inverters, the plurality of neural networks individually corresponding to the plurality of photovoltaic power inverters (using a neural network for each inverter; claim 11); and predicting a total solar power generation forecast for the photovoltaic system based at least in part on the plurality of neural networks (claims 1, 11; forecasting electrical production of photovoltaic device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Le Pivert with the invention of Du in order to facilitate the use of a neural network in each inverter of a plurality of inverters in a solar farm environment.

Le Pivert further teaches:
Regarding claim 4: further comprising determining at least one input parameter, wherein the total solar power generation forecast for the photovoltaic system is further based at least in part on the at least one input parameter (forecast data, ¶32).
Regarding claim 5: wherein the at least one input parameter comprises at least one of: a time and a meteorological forecast (¶32; meteorological data).
Regarding claim 6: further comprising predicting, for each of the plurality of photovoltaic power inverters, a respective inverter solar power generation forecast using the at least one input parameter, wherein predicting a total solar power generation forecast for the photovoltaic system comprises summing the respective inverter solar power generation forecast for each of the plurality of photovoltaic power inverters (¶32; summing up for each).
Regarding claim 7: wherein the plurality of respective average power productions individually correspond to a respective 15 minute average of power production (Fig. 3-5; ¶53).
Regarding claim 8: wherein a respective hourly ahead forecast for each of the plurality of respective average power productions corresponds to a respective hourly average of power production (Fig. 3-5; ¶53).
Regarding claim 9: wherein a respective 24 hour ahead forecast for each of the plurality of respective average power productions corresponds to respective hourly average of power production (Fig. 3-5; ¶53).
Regarding claim 10: further comprising determining a subset of the plurality of photovoltaic power inverters by an analysis of evolving errors, the subset corresponding 

Regarding claim 11: Du teaches a photovoltaic system (Abstract) comprising: a plurality of photovoltaic power inverters (¶3). 
Du teaches the system and elements of claim 11 but does not explicitly teach:
a plurality of sensing devices individually coupled to ones of the plurality of photovoltaic power inverters; and at least one computing device configured to at least: collect a plurality of respective average power productions over a period of time from individual ones of the plurality of photovoltaic power inverters; predict, for each of the plurality of photovoltaic power inverters, a respective inverter solar power generation forecast based at least in part on the plurality of respective average power productions over the period of time; and predict a total solar power generation forecast for a photovoltaic system based at least in part on the respective inverter solar power generation forecast.
Le Pivert teaches:
a plurality of sensing devices individually coupled to ones of the plurality of photovoltaic power inverters (via elements 1 in Fig. 1); and at least one computing device configured to at least: collect a plurality of respective average power productions over a period of time from individual ones of the plurality of photovoltaic power inverters (Figure 1; ¶32); predict, for each of the plurality of photovoltaic power inverters, a respective inverter solar power generation forecast based at least in part on the plurality of respective average power productions over the period of time (claims 1, 11; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Le Pivert with the invention of Du in order to facilitate the use of a neural network in each inverter of a plurality of inverters in a solar farm environment.

Le Pivert further teaches:
Regarding claim 12: wherein the at least one computing device is further configured to at least generate a plurality of neural networks based at least in part on the plurality of respective average power productions over the period of time, the plurality of neural networks individually corresponding to the plurality of photovoltaic power inverters (page 2, ¶2).
Regarding claim 15: wherein the at least one computing device is further configured to at least determine at least one input parameter, wherein the respective inverter solar power generation forecast for each of the plurality of photovoltaic power inverters is based at least in part on the at least one input parameter (forecast data, ¶32).
Regarding claim 16: wherein the at least one input parameter comprises at least one of a time or a meteorological forecast (¶32; meteorological data).
Regarding claim 17: wherein the total solar power generation forecast is predicted by summing the respective inverter solar power generation forecast for each of the plurality of photovoltaic power inverters (¶32; summing up for each).
Regarding claim 18: wherein an hourly ahead forecasting of respective average power productions corresponds to an hourly average of power production (Fig. 3-5; ¶53).
Regarding claim 19: wherein a 24 hour ahead forecasting of respective average power productions corresponds to hourly average of power production (Fig. 3-5; ¶53).
Regarding claim 20: wherein the period of time is greater than or equal to at least one of: a week, a month, and a year (Fig. 3-5; ¶53).

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 2016/0329857) in view of Le Pivert (US 2010/0185337) and further in view of Dagnino et al (US 2016/0005522; hereinafter “Dagnino”).
Du in view of Le Pivert teaches the method and system of claims 1 and 11 but does not explicitly teach:
wherein each of the plurality of neural networks comprises at least one hidden layer; and wherein the plurality of neural networks are generated based at least in part on a machine learning algorithm.
Dagnino teaches:
Regarding claim 2: wherein each of the plurality of neural networks comprises at least one hidden layer (¶26, 60).
Regarding claim 3: wherein the plurality of neural networks are generated based at least in part on a machine learning algorithm (¶26, 60).
Regarding claim 13: wherein each of the plurality of neural networks comprises at least one hidden layer (¶26, 60).
Regarding claim 14: wherein the plurality of neural networks are generated based at least in part on a machine learning algorithm (¶26, 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Dagnino with the invention of Le Pivert in order to optimally facilitate generating he most accurate forecast of power production.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMY A DELOZIER/Examiner, Art Unit 2857    

/REGIS J BETSCH/Primary Examiner, Art Unit 2857